In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-21-00246-CV
                 ___________________________

     LONE TREE RESOURCES & CONSULTING, INC., Appellant

                             V.

PERSEPOLIS, INC., FRANKFORD GATEWAY LLC, MOHAMAD ‘MO’ REZA
  KAEINI, DANIELA KAEINI, ALI A. IRANZAD & ATHENA LABELLE,
                           Appellees

                            AND

  MOHAMAD ‘MO’ REZA KAEINI AND DANIELA KAEINI, Appellants

                             V.

                  FARZIN ASFSHAR, Appellee
   On Appeal from the 367th District Court
          Denton County, Texas
       Trial Court No. 18-9283-367


Before Wallach, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion




                        2
                MEMORANDUM OPINION AND JUDGMENT

       We have considered the parties’ “Agreed Dismissal of Appeal.” It is the court’s

opinion that the motion should be granted in part and denied in part; therefore, we

set aside the trial court’s judgment without regard to the merits and remand this case

to the trial court to render judgment in accordance with the parties’ agreement. See

Tex. R. App. P. 42.1(a)(2)(B); Innovative Office Sys., Inc. v. Johnson, 911 S.W. 2d 387, 388

(Tex. 1995). Because we cannot both set aside the trial court’s judgment and dismiss

the appeal, we deny the motion as to the parties’ request that we dismiss the appeal.

See Tex. R. App. P. 43.2(d), (f); Lantana Ridge Prop. Owners Ass’n, Inc. v. SJWTX, Inc.,

No. 03-19-00303-CV, 2021 WL 904865, at *1 (Tex. App.—Austin Mar. 10, 2021, no

pet.) (mem. op. on reh’g).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                        Per Curiam

Delivered: December 30, 2021




                                             3